COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  PRESS ENERGY SERVICES, LLC AND                §              No. 08-19-00179-CV
  CHRISTOPHER JAMES NISSLEY,
                                                §                 Appeal from the
                       Appellants,
                                                §               143rd District Court
  v.
                                                §            of El Paso County, Texas
  JAVIER BUSTILLOS RUIZ,
                                                §            (TC# 18-01-22264-CVR)
                         Appellee.
                                            §
                                          ORDER

        The Court GRANTS the Appellants’ Motion to Reinstate which this Court has construed

as a Motion to Reestablish the Appellate Timetable.

        Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Reporter’s Record (6 volumes + 6 exhibit volumes) received on August 15, 2019

and August 19, 2019 have this day been filed. The Clerk’s Record is due 30 days from the date of

this order.

        IT IS SO ORDERED this 11th day of September, 2019.


                                            PER CURIAM